Case: 21-10030      Document: 00515989584         Page: 1    Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-10030                     August 23, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Aguilar-Hernandez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-174-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Roberto Aguilar-Hernandez appeals the within-guidelines sentence of
   71 months of imprisonment and three years of supervised release imposed
   following his guilty plea conviction for illegal reentry after deportation. For
   the first time on appeal, Aguilar-Hernandez contends that his guilty plea was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10030      Document: 00515989584          Page: 2   Date Filed: 08/23/2021




                                    No. 21-10030


   not knowing and voluntary, because he was not admonished that to trigger a
   sentencing enhancement under 8 U.S.C. § 1326(b)(1), the fact of a prior
   conviction must be proved to a jury beyond a reasonable doubt, and that his
   terms of imprisonment and supervised release are unconstitutional because
   they exceed the otherwise applicable statutory maximum based on facts that
   are neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt.
            Aguilar-Hernandez correctly concedes, however, that his arguments
   are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998).
   See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States
   v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Thus, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
            Accordingly, summary affirmance is GRANTED, and the judgment
   of the district court is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED.




                                         2